IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: S.M., A MINOR         : No. 523 EAL 2018
                                          :
                                          :
PETITION OF: A.M., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.